Order unanimously modified in accordance with the memorandum, and as modified affirmed. Memorandum: While the court in passing upon the issues before it properly dismissed the writ of habeas corpus, it was in error in ordering delivery of the relator to the duly authorized agent of the State of Ohio in the absence of a showing that sections 835, 836, and 838 of the Code of Criminal Procedure had been complied with. (Appeal from order of Monroe Special Term after a hearing, dismissing a writ of habeas corpus.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.